Citation Nr: 1021357	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder?


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that in his August 2008 substantive appeal 
form, the Veteran requested a Board hearing.  In November 
2009, however, the Veteran indicated that he did not want a 
Board hearing; soon thereafter clarification was requested.  
In response, in a February 2010 statement, the Veteran stated 
that he did not want a Board hearing and wanted the Board to 
render a decision based on the available evidence.  Thus, the 
Veteran's request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  An October 1990 Board decision denied entitlement to 
service connection for an acquired psychiatric disorder due 
to the absence of evidence that the Veteran's psychiatric 
disorder manifested during, or was related to, service.  In 
the absence of a timely appeal, the October 1990 Board 
decision is final.

2.  The evidence submitted since the October 1990 Board 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The October 1990 Board rating decision is final. New and 
material evidence to reopen a claim of entitlement to service 
connection for a chronic acquired psychiatric disorder has 
not been received. 38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
December 2007 prior to the initial decision of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and how disability ratings and effective dates are 
assigned.  See 38 C.F.R. § 3.159(b)(1).  The Veteran was 
notified of the evidence needed to reopen the issue in the 
March 2008 rating decision, and thereafter the issue was 
readjudicated in an August 2008 statement of the case.  
Hence, the Veteran was not prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  38 C.F.R. § 3.159(c).  The Veteran was provided every 
meaningful opportunity to participate in the adjudication of 
his claim.  In sum, there is no evidence of any VA error in 
notifying or assisting his that reasonably affects the 
fairness of this adjudication.  Thus, the Board may address 
the merits of the appeal without prejudice to the Veteran.

Analysis

VA received the Veteran's original claim of entitlement to 
service connection for a nervous breakdown in July 1989.  A 
July 1989 rating decision denied the claim finding that there 
was an absence of evidence of treatment for or diagnosis of a 
nervous condition while in service.  The Veteran appealed and 
in October 1990, the Board denied entitlement to service 
connection for a chronic psychiatric disorder.  The Veteran 
appealed the Board's October 1990 decision to the United 
States Court of Appeals for Veterans Claims, but a September 
1991 Court order demonstrates that he withdrew his appeal and 
the appeal was dismissed.  Thus, the October 1990 Board 
decision is final and binding on the Veteran.  38 U.S.C.A. § 
7104. 
 
Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999). 
 
The United States Court of Appeals for Veterans Claims has 
further held that, in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  38 C.F.R. § 3.156; Justus 
v. Principi, 3 Vet. App. 510 (1992). 

In September 2007, the Veteran submitted a claim of 
entitlement to service connection for a mental disorder which 
the RO interpreted as a request to reopen his claim for 
service connection for a psychiatric disorder.  A March 2008 
rating action noted that the evidence submitted since the 
Veteran's October 1990 Board decision was not new and 
material, and the claim to reopen was therefore denied.  

Review of the claims file reveals that additional evidence 
has been added in support of the Veteran's claim since the 
October 1990 Board decision.  This evidence includes 
statements from the Veteran in support of his claim, VA 
medical center treatment notes dated between December 2004 
and December 2007, and a transcript from the Veteran's 
September 2007 hearing on a claim of entitlement to  a 
permanent and total disability evaluation for pension 
purposes.  Also added to the Veteran's claims file are 
records from the Social Security Administration and copies of 
the Veteran's passport application, identification card and a 
card indicating the location of the Veteran's mother's burial 
plot.

The evidence submitted since the Veteran's October 1990 Board 
decision is new, however, it is not material.  The new 
evidence includes claims from the Veteran in which he 
contends that during his service he was harassed, 
discriminated against and constantly mistreated.  See October 
1990 Statement in Support of Claim.  The Veteran further 
asserted that either his psychiatric disorder was incurred in 
service or was aggravated therein.  Id.; September 2007 
Hearing Transcript, p. 3.  The record, however, still 
contains no medical evidence which supports these assertions.  
While VA medical treatment records demonstrate clearly that 
the Veteran has a psychiatric disorder, no physician has 
related any acquired psychiatric disorder to his service.  
Rather, many treatment records note instead the Veteran's 
living circumstances and history of poor medication 
compliance as contributing factors to the Veteran's 
psychiatric disability.  E.g., VA medical center discharge 
note, May 2007.  

The evidence does not raise a reasonable possibility of 
substantiating the claim.  The Veteran's assertions that his 
psychiatric disorder are related to his service are 
insufficient to show the required nexus.  The Veteran is not 
competent to offer a medical opinion as to the cause of his 
psychiatric disorder.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994) (matters of diagnosis and etiology are within 
the province of trained medical professionals).  
Additionally, neither VA nor private physicians, who would be 
competent to render such an opinion, have offered even the 
slightest favorable opinion.  The additional evidence, to 
include the Veteran's Social Security records and duplicates 
of his passport, identification and mother's cemetery 
information fail to address whether the appellant's 
psychiatric disorder is related to service.  

Hence, the evidence added to the Veteran's claim since his 
October 1990 Board decision does not raise a reasonable 
possibility of substantiating the claim.  The Veteran's 
request to reopen his claim must therefore be denied. 

As the Veteran has not carried his initial burden of 
submitting new and material evidence, the benefit-of-the- 
doubt rule is not applicable to his petition to reopen.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER
 
New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder.  The petition to reopen is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


